Citation Nr: 1138324	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from June 2007 (hearing loss disability and tinnitus) and October 2008 (pilonidal cyst) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss Disability and Tinnitus

The Veteran underwent a VA examination in June 2008.  The examination report reflects that the examiner could not obtain reliable audiological test results from the Veteran.  In July 2008, the Veteran requested another test.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that if the Veteran is willing to undergo another VA examination, he should be afforded one.  

In addition, the Board notes that the Veteran, on his claim form, stated that he has not been treated for his hearing loss or tinnitus; however, any clinical or employment records which reflect complaints of either condition, would be helpful to the Board.  If the Veteran identifies any such reports, VA should attempt to obtain them.


Pilonidal cyst

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The Veteran's May 1970 report of medical examination for separation purposes reflects that, upon clinical evaluation, his anus and rectum were noted to be abnormal.  The abnormality was noted to be a pilonidal cyst.

In a statement dated in June 2008, the Veteran averred that he "still" suffers from his in-service pilonidal cyst.  In his VA form 9, dated in April 2009, he contended that he has "dealt with this condition for all of the years that followed" service.  

As the Veteran is competent to attest to symptoms of a pilonidal cyst, and as he has averred continuity of symptomatology since service, the Board finds that the Veteran should be provided with a VA examination to determine if the Veteran has a current pilonidal cyst and its etiology.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) who may have clinical and employment records which note complaints of or treatment for hearing loss, tinnitus, and/or a pilonidal cyst, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified facility.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent records.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss disability and tinnitus.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has tinnitus and/or a current hearing loss disability causally related to his military service.  Any opinion expressed should be accompanied by a complete rationale.  If the examiner is unable to obtain accurate results from diagnostic testing, the examiner should state the reasons why, in the examiner's opinion, accurate results could not be obtained.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current pilonidal cyst.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current pilonidal cyst causally related to his military service.  In this regard, the examiner should discuss the Veteran's 1970 separation examination which noted a pilonidal cyst.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


